         Case: 3:19-cv-02673-JZ Doc #: 1 Filed: 11/14/19 1 of 3. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JAY R. HAMILTON, et al.,             ) Case No. 3:19-cv-02673
                                     )
    Plaintiffs,                      ) Judge
                                     )
            v.                       )
                                     )
WELLS FARGO BANK, N.A. dba           ) NOTICE OF REMOVAL
WELLS FARGO HOME MORTGAGE,           )
                                     )
    Defendant.                       )
         _________________________________________________________

       Defendant Wells Fargo Bank, N.A. dba Wells Fargo Home Mortgage (“Wells Fargo”)

removes this action from the Erie County, Ohio Common Pleas Court to this Court. The grounds

for the removal are:

       1.      State Court Action. On October 10, 2019, Plaintiffs Jay R. and Marklyn E.

Hamilton filed this action in the Court of Common Pleas for Erie County, Ohio, captioned Jay R.

Hamilton, et al. v. Wells Fargo Home Mortgage, a division of Wells Fargo Bank, N.A., Case No.

2019 CV 0576. Copies of the Complaint and Summons with which Wells Fargo was served are

attached as Exhibit 1.1 A copy of the Common Pleas Docket is attached as Exhibit 2.

       2.      Timeliness. Wells Fargo was served with the Complaint on October 17, 2019.

Removal is timely under 28 U.S.C. § 1446(b).

       3.      Federal Jurisdiction. Plaintiffs assert claims under the Real Estate Settlement

Procedure Act (“RESPA”), 12 U.S.C. § 1024, et seq. Because the Complaint asserts claims




1
 Wells Fargo has redacted personally identifiable financial information from the copy of the
Complaint being filed with the Court.
         Case: 3:19-cv-02673-JZ Doc #: 1 Filed: 11/14/19 2 of 3. PageID #: 2



arising under federal law, this Court has original jurisdiction pursuant to 28 U.S.C. § 1331, and

removal is proper under 28 U.S.C. § 1441(a).

       4.      Venue. Plaintiff brought this action in the Court of Common Pleas for Erie

County, Ohio, and under 28 U.S.C. §§ 115(a)(1) and 1446(a), venue is proper in this Court.

       Wells Fargo requests that this Court assume jurisdiction over this case and issue such

further orders as may be necessary and appropriate.

                                                 Respectfully submitted,

                                                 /s/ Scott A. King
                                                 Scott A. King (0037582)
                                                 Jessica E. Salisbury-Copper (0085038)
                                                 THOMPSON HINE LLP
                                                 10050 Innovation Drive, Suite 400
                                                 Miamisburg, Ohio 45342
                                                 Telephone: 937.443.6560
                                                 Facsimile: 937.443.6635
                                                 Scott.King@ThompsonHine.com
                                                 Jessica.Salisbury-Copper@ThompsonHine.com

                                                 Attorneys for Defendant Wells Fargo Bank, N.A.
                                                 dba Wells Fargo Home Mortgage




                                                 2
         Case: 3:19-cv-02673-JZ Doc #: 1 Filed: 11/14/19 3 of 3. PageID #: 3




                                CERTIFICATE OF SERVICE

       I certify that on November 14, 2019, I electronically filed the foregoing with the Clerk of

the Court using the electronic filing system and sent a copy by ordinary U.S. Mail, postage

prepaid, to the following:

Daniel L. McGookey
Kathryn M. Eyster
MCGOOKEY LAW OFFICES, LLC
225 Meigs Street
Sandusky, OH 44870

                                                 /s/ Scott A. King
                                                 Scott A. King




                                                3
